Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed 10/26/2021. Claims 1-16 are currently pending and claims 1, 12, 13 and 16 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1) and Erickson (US Patent 6,511,198 B1).


a textile display including at least one textile fiber capable of changing a color at at least one section of the textile fiber (pars. [0043], [0056]-[0059], [0062], [0088]-[0090], [0095], [0097], fibers/fabrics (textile) have color change portions which may change colors, numbers, graphics patterns, logo, trim, predetermined designs, etc. according to configuration/input/control/etc. (textile display includes fiber capable of changing a color).); and
a controller operatively coupled to the textile display and configured to change the color of the at least one section of the textile fiber, such that the textile display displays information (pars. [0043], [0060]-[0062], [0088]-[0090], [0095], [0097], control unit (controller) is connected to color change portion and controls color change, pattern, predetermined design, graphic, number, etc. configurations of fibers/fabrics (controller is coupled/connected to textile display/fabric/fibers and configured to change/control the color of the fabric/fiber/textile such that the textile display displays information/patterns/predetermined designs/colors/logo/etc.).
While Donovan teaches that a fabric/fiber/textile has a textile display which includes a color display portion and may change colors/configuration/etc. to display information, it does not explicitly state that the fabric/fiber/textile having the textile display is in an interior component, and as such does not explicitly state, however Erickson teaches:
an aircraft area comprising: an interior component; a textile display disposed on the interior component (col. 1 lines 50-67, col. 2 lines 40-67, images such as moving images, still images, logos, text, etc. may be displayed on color changing 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Donovan such that the fabric/fiber/textile display is disposed on an interior component of an aircraft, as conceptually taught by Erickson, to create an aircraft area comprising: an interior component; and a textile display disposed on the interior component, because these modifications expand usability of the color changing fabrics/textile/etc. to include aircraft thereby increasing potential use for the color changing fabrics, while also allowing for easy changeability of surface coloration/marking allowing for increasing the versatility and appearance of fabrics making them more desirable to users and saving costs associated with changing the fabric/surface to display desired colors/patterns/images/movies/information/etc.. 



As per claim 3, Donovan further teaches: wherein the textile fiber is a thermochromic fiber capable of changing the color of the at least one section when a temperature change is applied to the at least one section of the textile fiber (pars. [0063]-[0065], [0070]-[0072], performance parameters including temperature of a portion of the article is measured and color of color change portion is changed/controlled/etc. according to detected changes in performance parameters/temperature (fiber/fabric is thermochromic fiber capable of changing color if temperature change is applied to textile/fiber).).

As per claim 8, Erickson further teaches: wherein the interior component is a floor of a passenger cabin (col. 2 lines 60-67, provision/application of LEP/color changing surface/fabric includes carpets and interior airplane surfaces. As application includes carpets and interior airplane surface it is obvious that application includes carpets on a floor/interior surface of an airplane.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a 

As per claim 10, Donovan further teaches: a personal input unit configured to receive user inputs, including user touch inputs, and operatively connected to the controller (pars. [0088]-[0090], [0095], user may manually control color change portion by providing input to ex: control buttons provided directly on a portion of article with color change portion (personal input unit that receives user inputs, including touch/button inputs) which communicates with control unit (operatively connected to controller) that is configured to change the color change portion to the user selection/input.).

As per claim 11, Donovan further teaches wherein the personal input unit is integrated into the textile display (par. [0088], color change system includes provisions for manually controlling a color change portion (textile display) such as control buttons used to control colors of a color change portions that are provided directly on a portion of an article with a color change portion (buttons/personal input unit is integrated into textile display/provided direction on a portion of an article with a color change display).).

As per claim 12, it recites an aircraft having similar limitations to the aircraft area of claim 1, and is therefore rejected for the same reasoning as claim 1, above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1) and Erickson (US Patent 6,511,198 B1) in further view of Mosler et al. (herein called Mosler) (US PG Pub. 2011/0114788 A1).

As per claim 4, while Donovan and Erickson teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Mosler teaches:
wherein the interior component is a monument wall, and wherein the textile display forms at least a portion of a surface of the monument wall facing a passenger cabin (figs. 1, par. [0012], [0018], privacy screen of fabric is integrated into a wall/monument of the space (interior component is monument wall and fabric/textile display forms portion of surface of monument wall) unit assigned to the desktop so passenger can securely work on confidential documents (facing passenger cabin), and color design or adaptation may be used to create an attractive working space/cabin feature (textile display)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a monument wall, and wherein the textile display forms at least a portion of a surface of .

Claims 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1) and Erickson (US Patent 6,511,198 B1) in further view of Stachel et al. (herein called Stachel) (US Patent 10,814,986 B2).

As per claim 5, while Donovan and Erickson teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Stachel teaches:
wherein the interior component is a passenger seat mounted in a passenger cabin, and wherein the textile display forms at least a portion of a seat cover of the passenger seat (fig. 2, col. 1 lines 25-51, col. 6 lines 32-65, col. 7 lines 1-col. 8 line 45, aircraft seat is mounted in passenger cabin (interior component is passenger seat mounted in passenger cabin), and aircraft seat includes backrest unit, seat bottom unit, etc. which comprise different types of fibers (textile/textile display from Donovan and Erickson form portion of seat cover).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a 

As per claim 6, while Donovan and Erickson teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Stachel teaches:
wherein the textile display forms at least a portion of a seat cover covering a back rest of the passenger seat, and wherein the textile display is disposed at a front side and/or back side of a head rest of the passenger seat (fig. 2, col. 1 lines 25-51, col. 7 lines 19-col. 8 line 25, aircraft seat is mounted in passenger cabin (interior component is passenger seat mounted in passenger cabin), and aircraft seat includes backrest unit having front and rear walls, which comprise different types of fibers (textile/textile display from Donovan and Erickson form portion of seat cover covering back rest and fiber/textile display is disposed at a front side/back side/front wall/rear wall of a heat rest/back rest/etc. of the passenger seat).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the textile display forms at least a portion of a seat cover covering a back rest of the passenger seat, and wherein the textile display is disposed at a front side and/or back side of a head rest of the 

As per claim 7, while Donovan and Erickson teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Stachel teaches:
wherein the textile display forms at least a portion of the seat cover covering a seat pan of the passenger seat (fig. 2, col. 1 lines 25-51, col. 6 lines 32-col. 7 line 20, aircraft seat is mounted in passenger cabin (interior component is passenger seat mounted in passenger cabin), and aircraft seat includes seat bottom unit (seat pan) which comprise different types of fibers (textile/textile display from Donovan and Erickson form portion of seat cover covering a seat pan).)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the textile display forms at least a portion of the seat cover covering a seat pan of the passenger seat, as conceptually taught by Stachel, into that of Donovan and Erickson because these modifications allow for aircraft seats to be customized according to user/passenger input so that they display images/text/patterns/colors/etc. selected by users, thereby increasing usability and making the aircraft seats more desirable to users/passengers..



As per claim 14, it recites an aircraft passenger seat further having similar limitations to claim 1, and is therefore rejected for the same reasoning as claim 1, above. 

As per claim 15, it recites an aircraft passenger seat further having similar limitations to claim 11 and is therefore rejected for the same reasoning as claim 11, above.

As per claim 16, it recites an aircraft having similar limitations to claim 13, and is therefore rejected for the same reasoning as claim 13, above.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1) and Erickson (US Patent 6,511,198 B1) in further view of Shepherd et al. (herein called Shepherd) (US Patent 5,069,401).

As per claim 9, while Donovan and Erickson teach that color changing fabric/textile display are disposed on an interior component of an aircraft (as seen in claim 1, above), they do not explicitly state, however Shepherd teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the interior component is a door of the aircraft, as conceptually taught by Shepherd, into that of Donovan and Erickson because these modifications allow for aircraft seats to be customized according to user/passenger input so that they display images/text/patterns/colors/etc. selected by users, thereby increasing usability and making the aircraft seats more desirable to users/passengers.

Response to Arguments
Applicants arguments filed 10/26/2021 have been fully considered but they are not persuasive.
As per the 103 arguments on pg. 6 par. 1-pg. 8 par. 2 that Donovan et al. (herein called Donovan) (US PG Pub. 2013/0033378 A1) and Erickson (US Patent 6,511,198 B1) do not teach all features of the independent claims because while Donovan discloses textiles/textile display/etc. having color change portions which change colors, numbers, graphics, etc. it does not disclose that that the textile display is disposed on an interior component of an aircraft, and the alleged analogous textile display of 
The examiner would first like to point out that the claims/limitations are rejected under 35 USC 103 as being obvious over the combination of Donovan and Erickson, not over Donovan or Erickson alone. The examiner would further like to point out that Donovan is relied upon to teach a textile display including at least one textile fiber capable of changing a color at at least one section of the textile fiber (as seen in the rejection of claim 1 under 35 USC 103 above and in ex: pars. [0043], [0056]-[0059], [0062], [0088]-[0090], [0095], [0097]). The deficiency of Donovan is that it does not explicitly state that the fabric/textile/etc. having the textile display textile display is in an 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

As per the 103 arguments on pg. 8 par. 3-pg. 9 par. 1 that Donovan does not teach the textile fiber is a thermochromic fiber capable of changing the color of the at least one section when a temperature change is applied to the at least one section of the textile fiber, as required by dependent claim 3, because Donovan discloses a color a controller operatively coupled to the textile display and configured to change the color of the at least one section of the textile fiber, such that the textile display displays information”, the examiner would further like to point out that with broadest reasonable interpretation, “thermochromic” may be interpreted to mean a change in color due to/in response to/with/etc. a change in temperature (see definition below). As such, with broadest reasonable interpretation, the limitation of dependent claim 3 that recites “wherein the textile fiber is a thermochromic fiber capable of changing the color of the at least one section when a temperature change is applied to the at least one section of the textile fiber”, may be interpreted to mean that when a temperature change is applied to/detected at/occurs at/etc. the textile fiber/at least one section of the textile fiber a controller (recited in independent claim 1) changes the color of the textile fiber/at least one section of the textile fiber, and as such the color of the textile fiber changes due to a change in temperature/the textile fiber is thermochromic fiber. Donovan teaches a 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper.
Thermochromism noun
ther·​mo·​chro·​mism | \ ˈthərməˌkrōˌmizəm \
Definition of thermochromism: 
the phenomenon of reversible change of color of a substance with change of temperature 
https://www.merriam-webster.com/dictionary/thermochromism
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193